PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/700,672
Filing Date: 11 Sep 2017
Appellant(s): Hoffman et al.



__________________
Richard C. Himelhoch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”




















(2) Response to Argument
In response to appellant’s arguments, on pages 9-10, that Winter does not disclose a frame being part of the indicator circuit, a nonmoving stop or an indicator on the stop, the examiner agrees, as indicated, that this is the case. As appellant explains, Winter includes pivoting switches which are activated when the frame interacts at three contact points. Although this operates with a different mechanism than the contact points of appellant’s claimed invention, the principle of completing a circuit when the frame is in the proper position remains and therefore the teachings of Winter are particularly relevant. 
In response to appellant’s arguments on pages 10-11, that Kerr also does not disclose a frame being part of the indicator circuit or indicators on a stop, the examiner agrees that Kerr does not teach, and is not relied upon to teach, indicators on a stop. Kerr does, however, teach a printing element having conductive surface portions which complete an electrical indicator circuit when the printing element is physically touching three contact points. Applicant’s argument that Kerr provides a “separate electrical short detection circuit” is not persuasive because the “electrical short detection circuit” is not separate. Kerr, column 6, lines 8- state: 
“In the illustrated embodiment of the present invention, when the edges of printing plate 36 contacts all of the electrical conductors, 62, 64 and 66, printing plate 36 creates a short between electrical conductors 62, 64 and 66.” 
This “short circuit” has been relied upon by the examiner to teach the claimed electrical circuit. In both the teachings of Kerr and of the instant invention, a connection between two elements allows electricity to run between them. In the case of Kerr, because the printing plate, 36, is made of a conductive material (similar to appellant’s claimed frame) when the edges of the plate contact all of the electrical conductors, which are otherwise insulated from each other, it forms an electrical circuit (Kerr calls this a short, but it is equivalent to appellant’s claimed circuit) which is then used to indicate that the printing plate is in the proper position. A difference 
In response to appellant’s arguments on pages 11-13, that Jeschke does not disclose an indicator on a stop, the examiner respectfully disagrees. Appellant argues that the indicator on the sensor pin flashed when the printing element is out of registration, rather then when it is connected and that it is not a stop because it is designed to move when the spring is twisting. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although the sensor pin of Jeschke operates differently from the sensing elements of Winter and Kerr, Jeschke is relied upon only to teach the presence of an indicator on the sensing element. Winter and Kerr both teach sending signals to an indicator located on another portion of the apparatus. Jeschke teaches the presence of an indicator located directly on the sensing element and therefore, in combination with the teachings of Winter and Kerr, teaches the presence of an indicator on a stop as claimed.
In response to appellant’s arguments on pages 13-14, that the combined references do not disclose each limitation of the claims, the examiner disagrees for the reasons discussed above. Winter and Kerr do, in fact, teach a system where the frame is part of the circuit activating the indicator because the “short circuit” of Kerr discloses this circuit and is not separate as appellant asserts. Winter, Kerr and Jeschke disclose an indicator on a stop as discussed above, particularly in combination because Jeschke teaches the indicator located on the sensing element.
In response to appellant’s arguments on pages 14-15, that there is no motivation to combine Kerr or Jeschke with Winter, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed above, and as referenced by appellant, the switches of Winter comprise a complex moving structure and therefore, a modification to include a simple electrical circuit, as taught by Kerr, would simplify the structure improving the ease and cost of manufacturing and decreasing the likelihood of mechanical failure. Similarly, although Winter teaches an indicator in a centralized location, Jeschke teaches that it is advantageous to locate an indicator at the point at which a connection is to be sensed. This would allow a user to immediately identify the location of a connection. Therefore, the combinations describe particular advantages which would have been obvious to one having ordinary skill in the art.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JILL E CULLER/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853  

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an